                    Case 19-20431       Doc 32       Filed 08/24/20    Page 1 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF MARYLAND
                                     (Baltimore Division)

In re:                                           *
                                                 *      Case 19-20431
Robert Andrew Hanlin,                            *      Chapter 13
                                                 *
                                                 *
                    Debtor(s),                   *


*    *    *     *    *    *      *      *        *      *       *       *       *       *       *


          AMENDED ORDER AUTHORIZING SALE OF PROPERTY FREE AND
                     CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES
Upon consideration of the Motion for Order Authorizing Sale of Certain Real Property of the

Debtor Free and Clear of Liens, Claims, Encumbrances and Other Interests and Granting Related

Relief (the “Motion”) Robert Andrew Hanlin (the “Debtor”), and any responses thereto, and it

appearing that cause exists to grant the relief requested in the Motion,

THE COURT HEREBY FINDS THAT:

         A. On August 2, 2019 (the “Petition Date”), the Debtor commenced this case by filing a

voluntary petition for relief under Chapter 13 of the United States Bankruptcy Code, 11 U.S.C.

§§ 101 et seq., as amended (the “Bankruptcy Code”).

         B. The Debtor, owns certain real property generally known as 4891 Atlas Cedar Way

Aberdeen, MD 21001 (the “Real Property”).

         C. The Debtor has agreed to sell all his right, title and interest in the Real Property to
                  Case 19-20431        Doc 32     Filed 08/24/20      Page 2 of 8



Jillian Lewis and Danielle Lewis for a purchase price of $290,100.00 (the “Purchase Price”),

pursuant to the terms and conditions of a Residential Contract of Sale, dated June 27, 2020, by

and between the Debtor and Purchaser (the “Sale Agreement”). A true and correct copy of the

Sale Agreement is attached to the Sale Motion as Exhibit “E.”

       D. The Real Property is encumbered by a Purchase Money Deed of Trust, dated August

21, 2019, assigned to Home Point Financial and recorded among the Land Records for Harford

County, Maryland in Book 13497, pp. 233. According to a recent statement from Home Point

Financial, the Debtor owes $238,334.96.

       E. By his Motion, the Debtor seeks the entry of an order approving the sale of the Subject

Collateral to the Purchaser pursuant to the Sale Agreement, free and clear of liens, claims,

encumbrances and other interests, pursuant to Section 363(b) of the Bankruptcy Code.

       F. Adequate and proper notice of the Motion, the Sales Agreement and this Order was

served on all parties entitled to be served in this bankruptcy case and all other parties-in-interest

in compliance with the applicable provisions of the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Bankruptcy Rule 6004-1, and such

notice constitutes fair, reasonable and sufficient notice under the circumstances.

       G. The Debtor established good, valid and sound business purposes for the sale of the

Subject Collateral to the Purchaser pursuant to the Sales Agreement.

       H. The terms and conditions of the Sales Agreement are fair and reasonable, and the sale

of the Subject Collateral to the Purchaser pursuant to the Sales Agreement is in the best interests

of the Debtor, his bankruptcy estate and the creditors thereof.
                  Case 19-20431        Doc 32     Filed 08/24/20      Page 3 of 8



       I. All parties-in-interest that claim any interest in the Subject Collateral either consent to

the sale of the Subject Collateral or could be compelled in a legal or equitable proceeding to

accept a money satisfaction of such interest.

       J. The sale of the Real Property to the Purchaser has been conducted pursuant to a fair

and equitable process and full compliance with the applicable provisions of the Bankruptcy

Code, the Bankruptcy Rules, and the Local Bankruptcy Rules of this Court.

       K. The Debtor is the record owner of the Subject Collateral and is duly authorized and

empowered to: (i) execute and deliver the Sale Agreement and all other documents contemplated

by the Sale Agreement to the Purchaser; (ii) perform all other obligations under the Sale

Agreement; and (iii) otherwise consummate the transactions contemplated thereby and the

execution, delivery and performance of the Sale Agreement and any documents to be executed in

connection therewith. No other consents or approvals are necessary or required for the Debtor to

enter into the Sale Agreement, perform its obligations thereunder and consummate the

transactions contemplated thereby.

       NOW THEREFORE, it is, by the United States Bankruptcy Court for the District of

       Maryland, hereby ORDERED, ADJUDGED AND DECREED:

       1. The foregoing findings of fact are incorporated by reference into this Order.

       2. This Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334. Venue of

this proceeding and the Motion is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

This matter is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (N) and (O). The
                  Case 19-20431         Doc 32     Filed 08/24/20      Page 4 of 8



statutory predicates for the relief sought in the Motion are Sections 105(a), 363(b), (f), (k) and

(l), and 365(a) of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, 9006 and 9007, and

Local Bankruptcy Rule 6004-1(b).

         3. The Motion is hereby GRANTED pursuant to Sections 105, 363 and 365 of the

Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, 9006 and 9007, and Local Bankruptcy

Rule 6004-1.

       4. All objections to the Motion that were not withdrawn have been settled or are hereby

overruled.

       5. The Sale Agreement between the Debtor and the Purchaser, and each of the terms

thereof and the transactions contemplated thereby, are hereby APPROVED.

       6. The Debtor hereby is authorized and directed to sell the Subject Collateral to the

Purchaser upon the terms and conditions of the Sale Agreement. In addition, the Debtor is hereby

authorized and directed to execute and deliver such other documents and take such other actions

as may be necessary, desirable or appropriate to effectuate, implement, and/or consummate the

Sale Agreement, the sale of the Subject Collateral, the assumption and assignment of the Leases,

and all other transactions described in the Sale Agreement, without further application to, or

order of, this Court.

       7. The Debtor is further authorized and directed to sell, convey, assign and transfer all of

his right, title and interest in and to the Subject Collateral to the Purchaser, without further

application to, or order of, this Court and upon the terms and conditions of the Sale Agreement
           Case 19-20431        Doc 32     Filed 08/24/20      Page 5 of 8



and any related documents to be executed in connection therewith, as applicable.

        8. Closing on the sale of the Subject Collateral and all other transactions described

in the Sale Agreement shall occur as soon as this Honorable Court enters an order

authorizing the sale.

        9. The transfer of the Subject Collateral to the Purchaser will be a legal, valid and

effective transfer, and all of the Debtor’s right, title and interest in and to the Subject

Collateral shall pass to the Purchaser at the Closing, free and clear of all prepetition and

post-petition liens and claims (including, but not limited to, any “claim” as defined in

Section 101(5) of the Bankruptcy Code), of any creditor who has been served with the

Motion (referred to collectively hereinafter as the “Liens and Claims”)), with all such

Liens and Claims, including the lien of Home Point Financial pursuant to the Security

Documents, to attach to the proceeds of the sale of the Subject Collateral with the same

extent, validity and priority as existed with respect to the Subject Collateral prior to

Closing.

        10. The provisions of this Order authorizing the sale of the Subject Collateral free

and clear of Liens and Claims to the extent hereinafter provided (with such Liens and

Claims to attach to the proceeds of the sale of the Subject Collateral as provided for

above) shall be selfexecuting, and neither the Debtor, the Purchaser nor any other party

shall be required to execute or file releases, termination statements, assignments,

cancellations, consents or other instruments to effectuate, consummate and/or implement

the provisions hereof with respect to such sale Without in any way limiting the foregoing,

the Purchaser is empowered to execute and file releases, termination statements,
          Case 19-20431        Doc 32     Filed 08/24/20     Page 6 of 8



assignments, consents, cancellations or other instruments to effectuate, consummate

and/or implement the provisions hereof with respect to such sale.

       11. The sale of the Subject Collateral and the payments and other transactions

described in this Order are not avoidable and shall not be avoided pursuant to the

Bankruptcy Code, the applicable Uniform Fraudulent Conveyance Act or the applicable

Uniform Fraudulent Transfer Act.

       12. The automatic stay of Section 362 of the Bankruptcy Code is hereby

terminated solely to the extent necessary (a) to permit the proceeds arising from the sale

of the Subject Collateral to the Purchaser to be paid to Home Point Financial to satisfy its

lien, in immediately available funds, simultaneously with Closing, and (b) to otherwise

permit the Debtor, Home Point Financial and the Purchaser to implement the terms of

this Order and the Sale Agreement, as appropriate.

       13. The provisions of this Order and any actions taken pursuant hereto shall

survive the entry of any Order which may be entered confirming any plan of

reorganization or which may be entered converting this case from Chapter 13 to Chapter

7, and shall be binding upon, and shall inure to the benefit of, the Debtor and the

Purchaser and their respective successors and assigns(including any Chapter 7 trustee

hereafter appointed or elected for the Debtor’s estate and any other fiduciary hereafter

appointed as a legal representative of the Debtor or with respect to the property of the

Debtor’s estate).

       14. The failure specifically to include any particular provisions of the Sale

Agreement in this Order shall not diminish or impair the efficacy of such provisions, it
          Case 19-20431        Doc 32     Filed 08/24/20     Page 7 of 8



being the intent of this Court that the Sale Agreement and each and every provision, term,

and condition thereof be and therefore is, authorized and approved in its entirety.

       15. All governmental recording offices and all other parties, persons or entities are

directed to accept this Order for recordation on or after the Closing as conclusive

evidence of the free and clear, unencumbered transfer of title to the Subject Collateral

conveyed to the Purchaser at Closing as provided in this Order.

       16. This Court shall retain jurisdiction over the Debtor, the Purchaser, and all

parties asserting Liens and Claims on or in the Subject Collateral, to implement, interpret,

consummate and/or effectuate the provisions of this Order, the Sale Agreement and all

agreements arising out of, related to, or approved pursuant to this Order.

        17. Pursuant to 11 U.S.C 363 (f)(2) any payoff amount less than the full

satisfaction of the lien, must be approved in writing by the Respondent. Home Point

Financial Corporation’s lien shall be paid in full at sale closing pursuant to a proper

payoff quote issued by Home Point Financial Corporation.

       18. All proceeds from the Sale, after payment of closing costs and all debt

secured by present liens upon the property, shall be transmitted by the settlement officer

to the Chapter 13 Trustee to the extent necessary to pay off all allowed claims, plus

the Trustee’s applicable percentage fee, together with a copy of the fully executed

settlement sheet (HUD-1).
                    Case 19-20431     Doc 32     Filed 08/24/20     Page 8 of 8



              19. Should the proposed closing scheduled for August 11, 2020 and as extended

       to allow for this Honorable Court to enter the order authorizing sale not proceed, the

       authority to sell granted by this order will automatically terminate.

              20. If the Respondent does not receive the required proceeds within 90 days of the

       entry of this Order, the authority to sell granted by this Order shall automatically

       terminate.

              21. This Order shall be effective immediately upon entry pursuant to Bankruptcy

       Rules 7062 and 9014, and no automatic stay of execution, pursuant to Rule 62(a) of the

       Federal Rules of Civil Procedure or Bankruptcy Rule 6004(h) shall apply with respect to

       this Order.

cc: Debtor, Robert Andrew Hanlin
    Sonila Isak Wintz, Esquire, Debtor’s Counsel
    Chapter 13 Robert S Thomas, II, Trustee
    Home Point Financial
